Citation Nr: 0427840	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1991, for an award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1969.

This case came to the Board of Veterans' Appeals (Board) from 
a September 2002 RO decision that denied an earlier effective 
date prior to January 14, 1991 for the grant of service 
connection for PTSD.    


FINDINGS OF FACT

1.  The veteran did not timely perfect an appeal from a 
December 1986 RO decision which denied service connection for 
a nervous disorder, including PTSD, and that decision became 
final.  

2.  On January 15, 1991, the RO received the veteran's 
application to reopen the claim for service connection for 
PTSD.  

3.  The veteran was hospitalized at the VA medical center in 
Jackson, Mississippi, beginning on January 14, 1991, for 
treatment of "possible PTSD" and subsequent treatment 
records, beginning in May 1991, noted a clear diagnosis of 
PTSD.  

4.  In May 1992, the RO issued a rating decision granting 
service connection at a 100 percent disability rating for 
PTSD, and assigned January 14, 1991 as the effective date for 
service connection for PTSD.




CONCLUSION OF LAW

The criteria for an effective date for service connection for 
PTSD prior to January 14, 1991, are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the United States 
Marines Corps from July 1968 to September 1969, including 
service in Vietnam.  His service personnel records revealed 
that he was awarded, in pertinent part, a Combat Action 
Ribbon and a Purple Heart.  His service medical records 
revealed treatment in February 1969 for shell fragment wounds 
to the right eye, face, neck and left hand.

In February 1970, the RO issued a rating decision granting 
service connection for residuals of shell fragment wound to 
the right eye; residuals of shell fragment wounds of the 
face; and residuals of shell fragment wounds to the left 
middle finger.

In July 1986, the veteran filed his initial claim for service 
connection for a nervous disorder, including PTSD.  On the 
application, he reported "that he is having problems with 
depression because of his inability to gain employment and 
flash backs of Viet Nam."

The RO denied the claim in a December 1986 decision, and in 
January 1987, the RO sent the veteran notice of its decision.

In June 1988, the veteran filed a notice of disagreement as 
to the RO's December 1986 decision.  The veteran signed the 
notice of disagreement in March 1987.  It was stamped 
received by his representative on May 25, 1988, and the RO 
stamped it received on June 2, 1988.

In August 1988, the RO sent correspondence to the veteran 
informing him that his notice of disagreement was not timely 
filed, and that he would have to submit new and material 
evidence which has not previously been considered in order 
for the claim to be reopened.

On January 15, 1991, the RO received the veteran's 
application to reopen his claim for service connection for 
PTSD.  On his application, VA Form 21-4138, he reported that 
he was hospitalized for his nerves on January 14, 1991.

The medical evidence of record revealed that he was 
hospitalized at the VA medical center in Jackson, 
Mississippi, beginning on January 14, 1991, for treatment of 
"possible PTSD."  Subsequent treatment records, beginning 
in May 1991, show the first clear diagnoses of PTSD.  

In April 1991, the RO denied the veteran's application to 
reopen the claim, and the veteran filed a timely notice of 
disagreement of this decision in May 1991.  Thereafter, in 
May 1992, the RO issued a rating decision which held that the 
claim for service connection for PTSD was reopened on the 
basis of new and material evidence, and, on de novo review of 
all the evidence, granted service connection for PTSD at a 
100 percent disability rating, effective from January 14, 
2001.  The 100 percent rating for PTSD has been in effect 
since that date.  

In July 2002, the veteran filed his current claim seeking an 
earlier effective date for the grant of service connection 
for PTSD.  Through his pleadings, and his August 2004 
testimony at the videoconference before the Board, he 
specifically alleged that service connection for this 
condition is warranted at a minimum from his initial claim 
for PTSD filed in July 1986.  He also alleges that he has had 
this condition since his discharge from the service.

In support of his claim, he submitted a medical treatment 
letter, dated in July 2002, from R. Amick, M.D.  Based upon 
his discussion with the veteran, and his review of "records 
of previous evaluations, Dr. Amick diagnosed the veteran with 
PTSD, since 1969, recurrent, severe.

II. Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant records 
have been obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been met.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

The effective date for service connection based on a reopened 
claim supported by new and material evidence is the date of 
VA receipt of the reopened claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q), (r).  

As indicated above, the RO denied the veteran's claim for a 
nervous condition, which contemplated PTSD, in a December 
1986 rating decision.  Notice of this decision was sent by 
the RO to the veteran in January 1987, and he failed to 
timely file a notice of disagreement within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed.  Thus, the 
December 1986 RO decision became final.  38 U.S.C.A. § 7105.  

In May 1992, the RO reopened the veteran's claim based on new 
and material evidence, and granted the claim for service 
connection PTSD on the merits.  The RO then made service 
connection for PTSD effective from January 14, 1991.  In 
particular, the RO accepted the veteran's hospitalization for 
"possible PTSD" on January 14, 1991, as an informal claim 
to reopen his claim for service connection for PTSD.  See 
38 C.F.R. § 3.157(b).   

A review of the veteran's claims folder fails to reveal an 
earlier claim to reopen service connection for PTSD, formal 
or informal, prior to January 14, 1991.  Thus, under the 
cited legal authority, no earlier effective date for service 
connection is permitted.   

In reaching this decision, the Board has considered the 
letter, dated in July 2002, from R. Amick, M.D., which 
suggests that the veteran had PTSD since his discharge from 
the service.  While that may be in fact the case, the Board 
is bound by the law and regulations governing the assignment 
of effect dates.  As stated, the effective date for service 
connection based on a reopened claim supported by new and 
material evidence is the later of (1) the date of VA receipt 
of the reopened claim, or (2) the date entitlement arose.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  Thus, the 
July 2002 statement by Dr. Amick, received many years after 
the effective dated already awarded, can not service as a 
basis for assigning an earlier effective date in this case.  
 
For these reasons, the Board holds that the veteran is not 
entitled to an effective date earlier than January 14, 1991 
for an award of service connection for PTSD.   


ORDER

An earlier effective date for an award of service connection 
for PTSD is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



